Citation Nr: 9905496	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	To be resolved


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran has a guardian; there is no indication that a 
copy of the statement of the case was provided to the 
Guardian.  

At the hearing, the veteran appeared with a representative of 
Disabled American Veterans.  However the VA Form 21-22 of 
June 1998 was never acknowledged.  The 21-22 also lists the 
American Legion.

There may only be one representative.  Therefore, this case 
is remanded for the following:

1.  A copy of all procedural documents 
should be forwarded to the guardian.



2.  The appropriate person should be 
contacted and informed that there may 
only be one representative.  If, by 
default, a proper power of attorney 
cannot be selected, it appears that 
California Department of Veterans Affairs 
would remain the representative.  
Regardless, the case should be referred 
to the appropriate representative for 
completion of a VA Form 646.

3.  The parties are informed that there 
is a duty to submit evidence of a well 
grounded claim for service connection.  
If there is evidence that supports the 
claim, that evidence must be submitted to 
the RO immediately.

The parties are at liberty to submit additional evidence or 
argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


